Title: Editorial Note
From: 
To: 


       On 22 February 1770, a man named Ebenezer Richardson fatally shot an eleven-year-old German boy. The circumstances of the shooting and the conditions of Richardson’s subsequent trial for murder so emphasize the peculiarly disturbed status of the law in Boston at the time that documents pertaining to the case are included in this collection, even though Adams does not appear to have been actively engaged in the matter. The fact is that defense counsel’s notes (Document I) remain among the Adams Papers and were docketed “Rex v. Richardson” in Adams’ hand; moreover, the legal points raised in Richardson’s trial and its aftermath bore particular relevance at the Massacre trials in 1770 (Nos. 63, 64).
       Ebenezer Richardson was born in Woburn in 1718, married a Woburn woman, and some time thereafter came to Boston. There he was at least a reputed member of the customs establishment and commensurately disliked. Although the Customs Commissioners were later to deny that he had ever been a customs officer, Richardson had for “many years” before 1770 “been known by the name of The Informer,” according to the Boston Gazette. Even John Adams was in later times to fulminate against him: “If there was even a color of justice in the public opinion, he was the most abandoned wretch in America. Adultery, incest, perjury were reputed to be his ordinary crimes. His life would exhibit an atrocious volume.” Whatever Richardson’s other faults may or may not have been, later events demonstrated indubitably that he had a short temper.
       All this, added to the rough-and-tumble of the fall and winter of 1769–1770 in Boston, almost insured that Richardson would soon collide with the patriots. The occasion arrived on 22 February 1770, a Thursday, which, like all Thursdays, was by Boston custom a market day and a school holiday; plenty of idle schoolboys as well as numerous up-country farmers stood available to bolster the already powerful Boston mob.
       The latter’s principal object for some time had been the enforcement of the nonimportation agreement. Temporarily checked by the resourceful stubbornness of John Mein, the “well-disposed” were beginning to move against the few holdouts. One of these, Theophilus Lillie, a near-neighbor of Richardson’s and “a very inoffensive man, except in the offense of importation” resisted with language which, for sarcasm, at least, rivaled even Mein’s: “I cannot help saying,” Lillie had written in January 1770, “although I never entered far into the mysteries of government, having applied myself to my shop and my business, that it always seemed strange to me that People who contend so much for civil and religious Liberty should be so ready to deprive others of their natural liberty—that Men who are guarding against being subject to Laws to which they never gave their consent in person or by their representative, should at the same time make Laws, and in the most effectual manner execute them upon me and others, to which Laws I am sure I never gave my consent either in person or by my representative. . . . I own I had rather be a slave under one Master; for if I know who he is, I may, perhaps, be able to please him, than a slave to an hundred or more, who I don’t know where to find, nor what they will expect from me.”
       For some time, the technique used against men like Lillie had been the  “exhibition,” a sign or placard planted before the offending shop, carrying language whose general import was “Don’t Buy from the Traitor.” This was usually coupled with the 18th-century equivalent of a picket line, a crowd of schoolboys. As Gordon was to write a few years later, “Boys, small and great, and undoubtedly men, had been and were encouraged, and well paid by certain leaders . . . and still persevered.” But, though boys were the actors, Thomas Hutchinson, at least, did not doubt that they were being “set on by Men.”
       On the day in question, a gang of boys (the witnesses at the trial varied in their estimates: one said as few as sixty, another said as many as three hundred) paraded to Lillie’s and placed before his door a large wooden head bearing caricatures of the four leading importers and a hand pointed toward the house. Richardson, seeing the “hundreds” of boys gathered at Lillie’s, tried to persuade first “a countryman,” then a charcoal vendor, to run their respective wagons against the sign. In desperation, he even took a cart and horse standing in the street and tried to do the job himself. At this, the crowd began to add more solid missiles to the epithets it was already hurling. As Richardson retreated to his house, he passed several of the patriots, including Edward Proctor and Thomas Knox. Crying “Perjury! Perjury!” in apparent reference to what Richardson considered the false nature of the charges implied by the sign, Richardson paused to exchange insults with these men and two others besides. At the trial, there was testimony that Richardson had sworn to “make it too hot” for Proctor and the others; there was also testimony that they in turn had called him a “damn Son of Bitch” and had threatened to have his heart and liver out.
       Lieutenant Governor Hutchinson, meanwhile, hearing of the trouble, “gave express directions to the Sheriff to go and suppress this unlawful assembly before the accident happened, but he did not think it safe to attempt it nor is there a J. of P. in the town who will appear upon such an occasion.”
       With Richardson back in his house, the battle raged on. A witness at the trial was later to testify that stones shattered the windows, carrying away even the lead and frames. George Wilmot, a sailor employed in the customs service, was at Richardson’s house, the reason for his visit not being clear, although the patriots claimed he had originally been sent to tell Richardson to take down the sign. As the violence increased, and the crowd began to push at the doors, Wilmot told Richardson, one of the witnesses later said, “he would stand by him as Long as he had breath.” The pelting continued, and Richardson thrust a gun through a window, “snapping” it at the mob. Finally, he fired a charge of bird shot, eleven of which struck and mortally wounded Christopher Seider (or Snider), some after striking the hand of another boy.
       Immediately a bell was set ringing and, according to the Evening-Post account, a crowd surrounded the house front and rear. The mob completed the breaking and entering, subdued Wilmot and Richardson, and hustled them outside. “[T]he first thought was to hang him up at once and a halter was brought and a sign post picked upon, but one who is supposed to have stirred up the tumultuous proceedings took great pains and prevented it.”
       The men were dragged through the town, “cruelly abused by the Mob,” and put before Justice of the Peace John Ruddock, who ordered them on to Faneuil Hall, where in the presence of a thousand people, he, along with Justices of the Peace Richard Dana, Samuel Pemberton, and Edmund Quincy, examined them and had them committed to jail. “After the Examination, when the Sheriff was carrying them to Gaol, several attempts were made to get a Rope around Richardson’s neck.” It should be noted that the boy did not die until that evening, so that at the time of their commitment and near-lynching, Richardson and Wilmot could not, by any reasoning, be guilty of murder.
       Of course the “Sons of Liberty took care to Improve this Affair to the utmost advantage.” On 26 February 1770 the Gazette ran an inflammatory report of the “late barbarous Murder” insinuating that the customs officers were behind it all. “Inhumanly murdered” the Gazette said of “the unfortunate boy,” “the young lad who last week fell a sacrifice to the Rage and Malice of an Old Offender and his Abettors.” Richardson was called “infamous” three times, no less, once all in capital letters. Even the loyalists had to acknowledge the propaganda triumph of the patriots. “So artful were they in their account that it was almost universally believed that the Commiss[ioners of Customs] were Abettors in this Affair.”
       The funeral was a somber and effective climax to the press attacks. John Rowe, in whose company John Adams attended the rites, was “very sure two thousand people” were there, and Adams’ “Eyes never beheld such a funeral.” As the cortege wound its way past the Liberty Tree, the mourners could read on a board tacked thereto these appropriate sentiments: “Thou shalt take no Satisfaction for the Life of a Murderer. He shall surely be put to Death. Though Hand join in Hand, the Wicked shall not pass unpunished.” Adams wrote afterward in his diary: “This Shewes, there are many more Lives to spend if wanted in the Service of their Country. It Shews, too that the Faction is not yet expiring—that the Ardor of the People is not to be quelled by the Slaughter of one Child and the Wounding of another.” If the articles and the demonstration could have this effect on Adams, whose ability to distinguish patriotic heroes from “saucy boys” was to receive a public demonstration within the year, how well had the affair fulfilled its designed purpose “to raise the passions of the people, and to strengthen” the cause “in which their leaders had engaged them.” It is probably fair to say that if the troops had not fired on the mob less than two weeks after Richardson killed young Seider, the Sons would have celebrated not 5 March, but 22 February, as the anniversary of the first effusion of patriotic blood. As Hutchinson pointed out, the funeral of young Allen, killed in the St. George’s Fields riot over John Wilkes in 1768 was a good recent example of the technique.
       But the King Street riot did occur, and, though its long-run effect on Richardson was to thrust him from center stage, its immediate result was to render his chance of a fair trial minimal and of acquittal zero. Two things assured this. First, popular prejudice, already heated by the newspapers and the funeral, burst into passionate flame over the actions of the soldiers; Revenge! was the cry, anything loyalist and powerless the object. Second, the rancor against Captain Preston and the soldiers was so great, and, apparently, the official interest in defending them so much higher than in Richardson’s case, that, although the court “chose to postpone the Trials, untill there might be some Chance of Justice being uninterrupted,” when Sam Adams and a delegation “waited on the Superior Court and insisted upon their proceeding without any adjournment on the tryal of Preston, &c.,” the judges were forced to bargain. At first, it is true, the judges “notwithstanding this demand and the risque they run of being torn to pieces should they counteract the will of this Sovereign Committee . . . continued to try civil Causes only.” But “The people being very uneasy that the criminal tryals were not brought on, the Court found it necessary in order to keep them a little quiet to arraign Richardson.”
       “The existence of a state of public opinion which prevents a fair trial is a danger to which the jury system is always open,” Holdsworth has written. “And it is a danger against which there is no remedy except the existence of an impartial, a humane, a courageous, and a learned bench.” He might have added “and a strong civil authority.” In the opinion of Judge Oliver, “had a Trial been refused, it was rather more than an equal chance that the Prisoners [i.e. Preston and the soldiers as well as Richardson] would have been murdered by the Rabble; and the Judges been exposed to Assassinations.”
       According to the anonymous reporter whose narrative is in the Bernard Papers, “Richardson was arraign’d on a Monday and directed to prepare for his tryal on the Friday following. Accordingly on the Friday he was brought to the Bar and ask’d by the Court if he was then ready. He observ’d to the Court that he had made application to almost every Lawyer in town to undertake his cause, which no one would do, that the Constables had refused summoning his Witnesses, that the Jailer, had used him in so cruel a manner that he was even frequently debarred the Liberty of conversing with his friends, that every Newspaper was crouded with the most infamous and false libels against him in order to prejudice the minds of his jury; that without Counsel, without the privilege of calling upon his Witnesses to support his innocence he was now to be tried for his life. The Judges moved with compassion at this representation put off the trial to a further day. The Court then made application to the several Lawyers present to appear as his Counsel but this one and all of them declined. The court finding that a requisition had no effect asserted their Authority and order’d Mr. Fitch the advocate General to appear on his behalf on his trial. Fitch made use of a variety of arguments in order to excuse himself which the Court did not judge sufficient. He concluded with saying that since the Court had peremptorily ordered him, he would undertake it, but not otherways.”
       The right to counsel availed Richardson little, because Fitch was sick on the two occasions the case was called for trial, the last one being 17 April. The court thereupon appointed Josiah Quincy; three days later Richardson and Wilmot went on trial. For the Crown, Solicitor General Samuel Quincy and Robert Treat Paine divided the prosecution, establishing the pattern they were to follow later that year in the Massacre trials. According to a later newspaper account, “The cause was opened, and the evidence examined in behalf of the Crown by a Gentleman of superiour ability, who was assisted by another Gentleman, employed by the Town of Boston perfectly acquainted with the law, who performed his part with such distinguished talents, as did honour to himself, and gave intire satisfaction to his constituents. The evidence in behalf of the Prisoner being examined by a Gentleman who did not speak to the case, gave the other Gentleman who was his Attorney a greater opportunity to enlarge on the law and evidence in his favour; who, actuated solely from the motive of humanity, as he did it without fee or reward, and at the hazard of losing his popular reputation, so ably managed the law and evidence, in bringing such pertinent authorities to support the facts, and making such just remarks on the same, as fully convinced me of his abili­ties as an Attorney and of his benevolence as a citizen, in endeavouring to preserve the life of a fellow-subject; although his appointment to this task did not add to his reputation among the people at that time, yet the faithfulness and impartiality he shewed for the Prisoner must certainly more than compensate for any loss he might sustain in this or any other respect.”
       Paine’s notes of the trial appear as Document II, below. They set out the evidence and most of the arguments, but do not describe the atmosphere of the courtroom. Some of the passion and hatred that filled the onlookers and tainted the proceedings filters through the subsequent testimony of the jurors and the keeper. But the contemporary accounts detail the picture even more vividly. To appreciate the legal context, it must be realized that Richardson’s principal defense had been that, because the mob had attacked him in his own house and endangered his life, he had been entitled to protect himself in any way possible, including killing one or more of his assailants; the prosecution sought to show and to argue that the crowd was composed of nothing more than rowdy schoolboys, whose insults and stone-throwing had never endangered Richardson’s life. Moreover, the Crown contended, whatever anyone else was doing, the boy Seider was not, at the moment Richardson fired, threatening his life. These were also the patriot views, and they have generally prevailed among historians. To this last, the defense argued that, because Seider had been part of the illegal enterprise, his killing, although perhaps not justifiable as self-defense, amounted only to manslaughter. Even if Seider had been a wholly innocent bystander, if Richardson had been justified in firing the gun at all, he would not be guilty of murder.
       “Richardson’s Trial continued till late on Friday night. After the witnesses were examined and the lawyers had done pleading the Judges gave their charge to the Jury. They said it appeared by the Evidence that the prisoner was attacked in his own house by a number of tumultuous people. That what he had done was in his own defence. That self-defence was a right inherent in every man. That the persons who had encouraged putting up these hands were guilty of the murder and not the prisoner and they were convinced the jury could find him guilty of nothing more than manslaughter.”
       “There was a vast Concourse of Rabble at the Trial.”
       “The Court upon summing up the Evidence to the Jury were all of opinion that if what the witnesses on both sides had sworn was believed the fact could amount to no more than Manslaughter. Mr. Just. Oliver doubted whether it could amount to that and with great spirit charged the death of the Boy upon the Promoters of the Effigies and the Exhibitions which had drawn the people together and caused unlawful and tumultuous assemblies and he did not excuse such as had neglected suppressing these Assemblies as the Civil Magistrate had done.”
       “[W]hilst one of the Judges was delivering his Charge to the Jury, and declaring his Opinion, that the Case was justifiable Homicide, one of the Rabble broke out, ’D—n that Judge, if I was nigh him, I would give it to him’; but this was not a Time, to attempt to preserve Decorum; Preservation of Life was as much as a Judge dared to aim at.”
       “After the Judges had done speaking the mob became very outrageous, called out that they hoped no Jury dare acquit him. ’Remember jury you are upon Oath.’ ’Blood requires blood.’”
       “[The mob] designed to have hanged the Prisoner as he came out of the Court House, to be returned to Prison untill the Jurors Verdict was settled; and they provided an Halter, ready at the Door of the Court Room, for the Purpose; but the Court had ordered the Sheriff, with the Peace Officers, to lock him into the Court Room untill the Mob had dispersed.”
       “The judges found it necessary to remain in Court for upwards of an hour, and also to detain the prisoner till the mob were in some measure dispersed least they should destroy him in his way from the Court house to the Jail. It is said they had a rope in Court ready to hang him. The judges were hissed and abused in a most shameful manner in passing from the bench to their carriages.”
       The jury (none of whose members came from Boston) began its deliberations at 11 p.m. and, without food, drink, or sleep, debated until 8 or 9 o’clock the next morning. The verdict as to Wilmot was Not Guilty;as to Richardson, Guilty of Murder. “An universal clap ensued,” and “the Court Room resounded with Expressions of Pleasure; ’till, even one of the Faction, who had some of the Feelings of Humanity not quite erased, cried out, ’for Shame, for shame Gentlemen!’ This hushed the clamorous Joy.”
       At first, the grounds for the verdict were unknown. “I have not yet heard whether the Jury did not believe the W[itnesses] for the Prisoner or whether they thought themselves better J[udges of] the Law than the Court or whether they were intimidated by die  of the Inhabitants of Boston.” Notwithstanding, the defense apparently moved immediately for a new trial. This was a difficult motion to carry in the 18th century under the best of circumstances, and the court did not consider it seriously at that time. As Hutchinson noted, “The court was at first in distress. It was hard to be obliged to give judgment upon a verdict which appeared to them directly against law; and it was difficult, in the state of the town, to order the jury out a second time, or to refuse or delay sentence after the verdict was received.” So the court compromised. “The Verdict was received and recorded,” but the court adjourned without passing sentence until 29 May 1770.
       On that date, two of the judges being ill, the court further continued the matter to 31 May and then to 6 September. At last, on 6 September, at least one judge and all the lawyers having dined together at John Adams’, the jurors were called back in and individually examined. Judging from Paine’s minutes (Document III), the verdict had rested on at least two of the grounds which Hutchinson had hypothesized. The jury had pretty clearly found the facts the Crown’s way and it had certainly been exposed to the rancor of the courtroom mob, although the shouts of the crowd were “not mentioned in the Jury Room.” But the jury apparently did not consciously take to itself the decision of the law. Indeed, the willingness of eleven jurors to leave the law to the court was the lever which ultimately moved the last man, Thomas Lothrop, who finally agreed to vote Guilty on the assurance of the others that “if the verdict was not agreeable to Law the Court would not receive it.”
       
       The jurors having testified (whether on oath or not is unclear), the court heard defense counsel’s argument for a new trial. From Paine’s minutes, it appears that Blowers made three alternative points: first, that the jury intended to follow the court’s direction and find manslaughter, so the court should effectuate that intention; second, that the shouts as the jurors were retiring amounted to conversations with the jury sufficient to nullify a verdict of Guilty; third, that the verdict was so contrary to law and evidence that the court should order a new trial.
       There was some authority for granting a new trial to a defendant whom the court considered to have been improperly convicted, and Blowers (or whoever was arguing that branch of the motion) appears to have brought it all to the court’s attention. The trouble was that the opinions cited dealt with noncapital offenses, and the English law did not allow new trials in capital cases.
       It is apparent from the notes that counsel was very much aware of the doctrine, soon to be tested anew in the English criminal libel trials, that the jury was the proper finder not only of fact, but of law as well. Everyone agreed, and had for a hundred years, that no matter how blatantly a jury disregarded the court’s directions, neither it nor any of its twelve members could be punished for so doing. This was true in civil and criminal cases alike. In the former class of litigation, “if the Jury find against Evidence and the Direction of the Court,” the judges could alleviate the problem by granting a new trial. Thus, in capital criminal matters, the most that lay in a court’s power was to remind the jury that it was on oath to find according to law, that the court knew the law better than the jury, and that the jury would be risking its conscience by finding contrary to the rules laid down by the court. And as Lord Mansfield himself noted, the jury could always end the question by bringing in a Not Guilty verdict, right or wrong. The court could also advise the jury that, if it had any doubts of the law, its safest course was to bring in a special verdict. If the jury followed the recommendation, its verdict would take the form of a series of recited facts, found from the evidence, concluding with a prayer to the court to decide on the basis of those facts whether the defendant was guilty or not.
       But the jury, in the last analysis, did have the “final power” to decide according to its own view of the law. “This power,” as James Bradley Thayer has noted, “where it was uncontrollable, has been considered by some to be not distinguishable from a right; and it is not at all uncommon to describe it thus—as a right to judge of both fact and law.”
       Faced with the double problem of apparent jury omnipotence and inability to grant a new trial, the Massachusetts court temporized and followed the advice of the 17th-century criminal-law writer, Sir Matthew Hale, “to reprieve the person convict before judgment, and to aquaint the king, and certify for his pardon.” This made better political sense, too, than passing sentence and then having the Lieutenant Governor suspend execution pending receipt of the pardon, at which “the people would have been more enraged, than merely at the court’s suspending their own determination.”
       Hutchinson apparently wrote Lord Hillsborough, at an unspecified time after the verdict, recommending a pardon; the Hutchinson letterbooks in the Massachusetts Archives contain nothing precisely on this point. However, in a letter to Hillsborough dated 15 May 1771, Hutchinson referred to “the Instrument which accompanied” one of Hillsborough’s earlier letters; this, Hutchinson said, “I have caused to be communicated to the Judges of the Superior Court. Some of them are struck with the informalities of it for the purpose for which it is intended, and they have thought it advisable to defer their determination until their Court which is to be held on the third Tuesday of June in the County of Essex. Whatever it may be as to the sufficiency of the Instrument in point of form, it carries such evidence with it of His Majesty’s most gracious pleasure with respect to the immediate Subject of it that must stop all further proceedings against him.” The “Instrument” can only be the copy of the pardon order, dated 12 February 1771. When one recalls that the Court did not examine the jurors until 6 September 1770, the probable chronology appears to be this:
       After the examination, the court concluded it could do nothing, and Hutchinson wrote to England, asking for a pardon. As a result of the usual delays attendant upon a North Atlantic passage, coupled with the slowness of official action, the pardon order did not issue until 12 February 1771, and was not received in Boston until the beginning of May 1771.
       Throughout the summer the judges and Hutchinson temporized. Their chief concern was the form of the “Instrument,” which was really only a copy of an order from the King to the Recorder of London to insert Richardson’s name in the next “Newgate” Pardon—so-called because it referred to “our poor convicts in Newgate” Prison. As Hutchinson wrote to former Governor Pownall in August, “Neither the Judges nor the Attorney General are clear in the discharge of Richardson without some further evidence of His Majesty’s pardon. We have no precedent upon record in this province. They say that if there was no other Exception to the form of the Instrument yet it is no more than a Warrant to insert the name of Richardson in a pardon which it does not appear to them has ever been done. If a Copy could be procured of the pardon attested I hope it may be sufficient. I am not acquainted in what manner pardons are passed for such persons whose sentences are respited in the several Counties in England but if it be usual to insert the names of such persons in the Newgate pardons I wish to be furnished with a Certificate that it is so.” Hutchinson even proposed that a Royal Warrant issue, permitting Hutchinson to issue the pardon himself, under the Province seal. This was rejected, but not until 3 March 1772 did Hutchinson receive his final instructions.
       Meanwhile, Richardson remained in jail, while the patriot press flayed him and his protectors. The Massachusetts Spy and the Boston Gazette claimed that the court planned to enlarge the benefit of clergy by admitting him to it. By early 1772, the patriots were becoming impatient over Richardson’s fate. The Massachusetts Spy published some bitter doggerel referring to the two soldiers’ having pleaded clergy as well as Richardson’s remaining alive: “The basest murderers, full of guilt and crimes / Have gone unhung by reason of old LINES / So we were disappointed in our hopes / But for the future they’ll be hung by Ropes.” The Boston Gazette ran a lengthy piece signed “Callisthenes” which urged that Richardson was either innocent, and should be released, or guilty, and should be executed. “Is Richardson kept in goal in order to recommend him to mercy?” “Callisthenes” asked. “The honour of magistracy ought openly to avow it:—the wisdom of the recommenders ought to justify it. . . . Let not the infamy of the man give origin to an acquiescence in unjustifiable confinement. . . . What is law for a Richardson is law for a Sidney. If oppression is warranted by law, the Patriot is much more likely to fall a victim than the pimp and pander. Hampdens will stain the scaffold with blood, while a robber or murderer finds a city of refuge.No tyranny so secure, none so intolerable, none so dangerous, none so remediless, as that of Executive Courts.”
       
       This remarkable document, although too lengthy to be quoted in full, is well worth examination. On the one hand it seems to be urging Richardson’s death, on the other it appears to be vigorously asserting his rights. Its appearance in the Boston Gazette suggests that its author was certainly of the patriot party. This suggestion is accurate: “Callisthenes” was none other than Josiah Quincy himself. But his purpose in writing the letter defies explanation. It is possible that he knew of the pardon, inaccurately suspected its arrival in Boston, and hoped to stimulate Richardson’s release. Another view might be that “Callisthenes” perhaps purposed to provoke the execution. If this was Quincy’s aim, it would seem to contrast sharply not only with his duty as an attorney to his erstwhile client, but also with his stand in the Massacre trials.
       Whatever Quincy’s motive, shortly after his piece appeared, the Chief Justice told the Suffolk County Grand Jury, in apparent response to “a certain Paper, the Contents whereof have not yet transpired,” that the court believed the jurors “were ignorant that the Case of Ebenezer Richardson was then before his Majesty.”
       The suspense increased, even after the pardon safely arrived, for Hutchinson, despite his belief that “The people have never been in so good a temper to submit to his discharge at any time since he was first committed,” thought it best to wait a few days longer, until 10 March 1772, when the inhabitants were engaged at their town meeting. Then Richardson was taken hastily into court and brought to the bar, where on his knees he pleaded his pardon, recognized in the sum of £500 to appear again and plead the pardon whenever the court should require him (an empty formality), and then “fled with precipitation and crossed the ferry before the inhabitants were informed of it.” “The Rabble heard of it, and pursued him to execute their own Law upon him, but he happily escaped.”
       So Richardson left Boston, but his reputation remained as soiled as ever. Apparently he lived “at or near Stoneham” for about a year following his release, and then received an appointment in the customs service at Philadelphia. But, as late as 1774, the mere rumor of his presence in Boston was enough to raise a mob.
      